—In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Village of Spring Valley awarding a contract to the respondent Vitiello Construction, Inc., the petitioner appeals from stated portions of a judgment of the Supreme Court, Rockland County (Nelson, J.), dated March 29, 2000, which, inter alia, denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the petitioner’s contention, the Supreme Court correctly determined that respondent Village of Spring Valley had a rational basis for refusing to waive the petitioner’s noncompliance with the bid specifications, rejecting its bid on the subject contract, and awarding the contract to the respondent Vitiello Construction, Inc. Therefore, the petition was properly denied and the proceeding dismissed (see, Matter of Santana Prods. v Board of Educ., 261 AD2d 625; Matter of K & M Turf Maintenance, 166 AD2d 445; Matter of Smith of Long Is. v City of Long Beach, 158 AD2d 454). Ritter, J. P., S. Miller, Friedmann and Crane, JJ., concur.